 1319 NLRB No. 1ENDICOTT FORGING & MFG.1The July 26, 1994 Memorandum of Agreement provides:It was agreed that health and dental insurance will be provided
by MVP Health Plan. Those medical expenses incurred but not
covered by Guardian (in accordance with policy provisions) will
be paid on a self-insured basis.
Those employees covered by the IAM contract who elect not to
be insured by MVP will be reimbursed retroactive to May 1 pre-
mium expenses incurred.Endicott Forging & Manufacturing, Inc. and LocalLodge DS-190, District Lodge 58, International
Association of Machinists and Aerospace
Workers, AFL±CIO. Cases 3±CA±18477 and 3±CA±19050September 19, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon a charge, Case 3±CA±18477, filed by theUnion on March 25, 1994, the General Counsel issued
a complaint May 9, 1994, against Endicott Forging &
Manufacturing, Inc., the Respondent, alleging that it
has violated Sections 8(a)(1) and (5) and 8(d) of the
National Labor Relations Act. The Respondent filed an
answer admitting in part and denying in part the alle-
gations in the complaint. Upon a charge, Case 3±CA±
19050, filed by the Union on December 20, 1994, the
General Counsel issued an order consolidating Cases
3±CA±18477 and 3±CA±19050, and a consolidated
complaint January 31, 1995, against the Respondent,
alleging that it has violated Sections 8(a)(1) and (5)
and 8(d) of the National Labor Relations Act. The Re-
spondent filed an answer admitting in part and denying
in part the allegations of the consolidated complaint,
and asserting an affirmative defense.The consolidated complaint alleges, and the Re-spondent admits, that since about October 5, 1993, the
Respondent has failed to continue in effect all theterms and conditions of the September 1, 1990ÐAu-
gust 3, 1993 collective-bargaining agreement that was
extended to August 31, 1994, and continued thereafter,
by failing to abide by the Pension Plan Provision of
the Health and Welfare Plan on pages 25 and 26. The
consolidated complaint further alleges, and the Re-
spondent admits, that since about July 16, 1994, the
Respondent has failed to continue in effect and abide
by the terms and conditions of employment of the July
26, 1994 Memorandum of Agreement.1Although the Respondent admits in its answer theoperative facts giving rise to the unfair labor practices,
it attempts to explain its motivation for failing to ad-
here to all the contractually mandated terms and condi-
tions of employment. The Respondent asserts that de-
clining business conditions have prevented it from re-
maining current in meeting its pension obligations. The
Respondent acknowledges that it is in arrears to theI.A.M. National Pension Fund for more than $10,000,but asserts that it intends to meet its pension obliga-
tions when it is financially able. The Respondent fur-
ther acknowledges that its declining business condi-
tions prevented it from providing the contractually re-
quired health and dental insurance coverage, but as-
serts that it obtained different coverage subsequent to
November 1994. Finally, the Respondent asserts as an
affirmative defense that it has suffered financial de-
clines impairing its ability to meet its pension and
health obligations and that it has taken steps to meet
these obligations.On July 31, 1995, the General Counsel filed a Mo-tion to Transfer Case to Board, to Strike Affirmative
Defense and for Summary Judgment and Issuance of
Board's Decision and Order. The General Counsel as-
serts, inter alia, that the Respondent's answer essen-
tially admits all the allegations of the consolidated
complaint, raises no material issues of fact warranting
a hearing, and that the Respondent's affirmative de-
fense, even if proven, would not constitute an adequate
defense to the allegations in the consolidated com-
plaint. On August 3, 1995, the Board issued an order
transferring the proceeding to the Board and a Notice
to Show Cause why the motion should not be granted.
The Respondent filed no response. The allegations in
the motion are therefore undisputed.The Board has delegated its authority in this pro-ceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the consolidated complaint, the Re-spondent admits its failure to contribute to the Pension
Fund and to maintain the contractually required health
and dental insurance coverage. The Respondent's de-
fense is one of economic necessity. It is well estab-
lished that Sections 8(a)(5) and (1) and 8(d) of the Act
prohibit an employer that is a party to an existing col-
lective-bargaining agreement from modifying the terms
and conditions of employment established by that
agreement without obtaining the consent of the union.
Kane Systems Corp., 315 NLRB 355 (1994); NickRobilotto, Inc., 292 NLRB 1279 (1989). Here, the Re-spondent has admitted that it breached its collective-
bargaining agreements with the Union without having
the Union's consent. Accordingly, the Respondent has
admitted all the facts material to a resolution of the un-
fair labor practice issue raised by the consolidated
complaint. An employer's claim that it is financially
unable to pay for contractually required benefits,
``even if proven, does not constitute an adequate de-
fense to an allegation that an employer has unlawfully
failed to abide by provisions of a collective-bargaining
agreement.'' Zimmerman Painting & Decorating, 302NLRB 856, 857 (1991). Therefore, the Respondent'sVerDate 12-JAN-9914:35 Jul 27, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\3191apps04PsN: apps04
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Because we find the Respondent's affirmative defense to be inad-equate, we also grant the General Counsel's motion to strike. NickRobilotto, supra at 1280.3The complaint's dating of the violation as of July 16, 1994, maybe an inadvertent error because the Memorandum of Agreement al-
legedly was entered into July 26, 1994. The issue of which date the
unlawful conduct began can be resolved at the compliance stage of
this proceeding.4See, e.g., Enertech Electrical, 309 NLRB 896, 897 (1992).answer to these complaint allegations has raised noissues warranting a hearing.In the absence of any material issues warranting ahearing, we grant the General Counsel's Motion for
Summary Judgment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation with itsprincipal office and place of business located in Endi-
cott, New York, is engaged in the manufacture and
sale of metal forging. During the 12-month period pre-
ceding issuance of the consolidated complaint, the Re-
spondent, in conducting its business operations, de-
rived gross revenues in excess of $50,000, and pur-
chased and received goods and materials valued in ex-
cess of $50,000, which were shipped to its Endicott fa-
cility directly from points located outside the State of
New York. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur-
poses within the meaning of Section 9(b) of the Act:All of Respondent's employees working on diesand parts of dies used in the manufacture and
maintenance of and completion of forgings, other-
wise known as the Die Sinking Department.Since about 1986, and at all material times, theUnion has been the designated exclusive collective-
bargaining representative of the unit employees and
has been recognized as the representative by the Re-
spondent. Such recognition has been embodied in a se-
ries of collective-bargaining agreements, the most re-
cent of which had a term of September 1, 1990, to Au-
gust 3, 1993. On August 24, 1993, the agreement was
extended to August 31, 1994, and continued thereafter.
On July 26, 1994, the Union and the Respondent en-tered into the following Memorandum of Agreement:It was agreed that health and dental insurance willbe provided by MVP Health Plan. Those medical
expenses incurred but not covered by Guardian(in accordance with policy provisions) will bepaid on a self-insured basis.Those employees covered by the IAM contractwho elect not to be insured by MVP will be reim-
bursed retroactive to May 1 premium expenses in-
curred.At all times since 1986, based on Section 9(a) of theAct, the Union has been the exclusive collective-bar-
gaining representative of the unit employees.B. The Refusal to BargainSince about October 5, 1993, the Respondent hasfailed to continue in effect all the terms and conditions
of the collective-bargaining agreement described above
by failing to abide by the Pension Plan Provision of
the Health and Welfare Plan on pages 25 and 26.
Since about July 16, 1994, the Respondent has failed
to continue in effect and abide by the terms and condi-
tions of employment of the Memorandum of Agree-
ment set forth above.3The Respondent failed to abideby those terms and conditions of employment without
the Union's consent. The terms and conditions of em-
ployment described above are mandatory subjects for
the purposes of collective bargaining.4By this conduct,the Respondent has failed and refused to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees within the meaning of
Section 8(d) and in violation of Section 8(a)(1) and (5)
of the Act.CONCLUSIONOF
LAWBy failing since about October 5, 1993, to abide bythe Pension Plan Provision of the Health and Welfare
Plan on pages 25 and 26 of the collective-bargaining
agreement, and by failing since about July 16, 1994,
to continue in effect and abide by the terms of the
Memorandum of Agreement, the Respondent has en-
gaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1), Section
8(d), and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order the Re-
spondent to cease and desist and to take certain affirm-
ative action designed to effectuate the policies of the
Act.Specifically, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to makeVerDate 12-JAN-9914:35 Jul 27, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\3191apps04PsN: apps04
 3ENDICOTT FORGING & MFG.5To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Employer's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employees, but the amount of such
reimbursement will constitute a setoff to the amount that the Re-
spondent otherwise owes the fund.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''contractually required contributions to the PensionFund, we shall order the Respondent to make whole its
unit employees by making all such delinquent con-
tributions, including any amounts due the fund in ac-
cordance with Merryweather Optical Co., 240 NLRB1213, 1216 fn. 7 (1979). In addition, the Respondent
shall reimburse unit employees for any expenses ensu-
ing from its failure to make the required contributions,
as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir.
1981), such amounts to be computed in the manner set
forth in Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with inter-
est as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).5Having found that the Respondent has violated Sec-tion 8(a)(5) and (1) by failing to maintain contractually
required health and dental insurance for its unit em-
ployees, we shall order the Respondent to restore the
employees' health and dental coverage and make the
employees whole by reimbursing them for any ex-
penses ensuing from the Respondent's unlawful con-
duct, as set forth in Kraft Plumbing & Heating, supra,with interest as prescribed in New Horizons for the Re-tarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Endicott Forging & Manufacturing, Inc.,
Endicott, New York, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing and refusing to make contrac-
tually required contributions to the Pension Fund and
to maintain health and dental insurance benefits.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Pay all delinquent Pension Fund contributions,including any additional amounts due the fund, and re-
imburse the unit employees for any expenses ensuing
from the Respondent's failure to make the required
payments, in the manner set forth in the remedy sec-
tion of this Decision.(b) Restore the employees' health and dental insur-ance coverage and make the employees whole by reim-bursing them for any expenses ensuing from the Re-spondent's failure to maintain the coverage, in the
manner set forth in the remedy section of this Deci-
sion.(c) On request, bargain with Local Lodge DS±190,District Lodge 58, International Association of Ma-
chinists and Aerospace Workers, AFL±CIO, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All of Respondent's employees working on diesand parts of dies used in the manufacture and
maintenance of and completion of forgings, other-
wise known as the Die Sinking Department.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts due under
the terms of this Order.(e) Post at its facility in Endicott, New York, copiesof the attached notice marked ``Appendix.''6Copies ofthe notice, on forms provided by the Regional Director
for Region 3, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceVerDate 12-JAN-9914:35 Jul 27, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\3191apps04PsN: apps04
 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
To act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by failing and refusing to make
contractually required contributions to the Pension
Fund and to maintain health and dental insurance ben-
efits.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
pay the delinquent Pension Fund contribu-tions, including any additional amounts due the fund,
and WEWILL
reimburse the unit employees for any ex-penses ensuing from our failure to make the required
payments, with interest.WEWILL
restore the employees' health and dentalinsurance coverage and WEWILL
make them whole byreimbursing them for any expenses ensuing from our
failure to maintain the coverage, with interest.WEWILL
, on request, bargain with Local LodgeDS±190, District Lodge 58, International Association
of Machinists and Aerospace Workers, AFL±CIO, as
the exclusive collective-bargaining representative of
the employees in the following appropriate unit:All of our employees working on dies and partsof dies used in the manufacture and maintenance
of and completion of forgings, otherwise known
as the Die Sinking Department.ENDICOTTFORGING& MANUFACTUR-ING, INC.VerDate 12-JAN-9914:35 Jul 27, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\3191apps04PsN: apps04
